Citation Nr: 0914723	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for arteriosclerotic 
vascular disease with aortic valve replacement, to include as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to January 1973.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2003 rating decision by the Newark RO.  In September 
2005, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.  At the hearing, 
the Veteran submitted additional evidence with a waiver of 
initial RO consideration.  In April 2006, the Board sought an 
advisory medical opinion from Veterans Health Administration 
(VHA).

The case then came before the Board in October 2006, when the 
Board issued a decision which denied service connection for 
arteriosclerotic vascular disease with aortic valve 
replacement, to include as secondary to diabetes mellitus.  
The Veteran appealed the October 2006 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court), resulting 
in a May 2008 Joint Motion for Remand (Joint Motion) by the 
parties.  By a May 2008 Order, the Court vacated the October 
2006 Board decision, and remanded the matter for 
readjudication consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the Joint Motion endorsed by the Court's May 2008 Order, 
it was agreed that remand was indicated because the Board 
failed to ensure fulfillment of the statutory duty to assist 
as set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)(1) by not making an initial request for private 
medical records which were identified by the Veteran, and 
which he authorized VA to obtain.  Specifically, in January 
2003, the Veteran provided the RO a signed VA Form 21-4142, 
Authorization and Consent (dated January 14, 2003), to enable 
the RO to obtain his September 1986 through the present 
medical records from Deborah Heart an Lung Center in Trenton, 
New Jersey and his 1985 through the present medical records 
from Dr. JC in Manahawkin, New Jersey.  It does not appear 
that the RO sought to obtain these records.  (The Board notes 
that the veteran had previously submitted treatment records 
from this provider dated from 1997 through August 1999; 
therefore, it appears that the records that remain 
outstanding are those from August 1999 through 2003.)  The 
May 2008 Joint Motion reflects that all the parties agree 
that the records are critical evidence in the matter at hand.  

On remand, the RO should again request from the Veteran an 
authorization form for release of treatment records from 
Deborah Heart and Lung Center and Dr. JC.  In this regard, he 
should be advised of the provisions of 38 C.F.R. § 3.158(a).  
(Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received. 38 C.F.R. § 3.158(a).)  The Veteran should be 
advised that ultimately it is his responsibility to ensure 
that private treatment records are secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Veteran 
an authorization form for release of 
treatment records from Deborah Heart and 
Lung Center in Trenton, New Jersey and 
from Dr. JC in Manahawkin, New Jersey.  
The Veteran should be reminded of the 
provisions of 38 C.F.R. § 3.158(a).  If he 
responds, the RO should secure for the 
claims file copies of the complete records 
of the Veteran's treatment for 
arteriosclerotic vascular disease with 
aortic valve replacement from 1985 through 
the present (and any other dates that the 
veteran specifies).

If for any reason the records sought from 
Deborah Heart and Lung Center and Dr. JC 
are not provided pursuant to the RO's 
request, the Veteran and his attorney 
should be so notified, advised that 
ultimately it is the Veteran's 
responsibility to ensure that the records 
are associated with his claims file, and 
afforded opportunity to submit the 
records.

2.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

3.  The RO should then re-adjudicate the 
claim of service connection for 
arteriosclerotic vascular disease with 
aortic valve replacement, to include as 
secondary to diabetes mellitus.  If it 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and afford the veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

